

Exhibit 10.2
RADIAN GROUP INC.
EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
(LTI BOOK VALUE)


TERMS AND CONDITIONS




These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of May 13, 2020 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
Richard G. Thornberry, an employee of the Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) permits the
grant of Restricted Stock Units in accordance with the terms and provisions of
the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
LTI Book Value per Share (as defined below) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Performance-Based Restricted Stock Units. The Company hereby awards
to the Grantee #QuantityGranted# Restricted Stock Units (hereinafter, the
“Target Award”), subject to the vesting and other conditions of these Terms and
Conditions. Payment of the Restricted Stock Units will be based on performance
against the metric forth in Schedule A (the “LTI BV Performance”) and, except as
otherwise provided herein, continued employment.
2.Vesting.
(a)General Vesting Terms. Except as set forth in Sections 2(d) and 2(e) below,
the Grantee shall vest in a number of Restricted Stock Units with respect to the
Target Award based on the LTI BV Performance as of the end of the performance
period, provided that, except as set
        







--------------------------------------------------------------------------------



forth in Sections 2(b) and 2(c) below, the Grantee remains employed by the
Company or an Affiliate through May 13, 2023 (the “Vesting Date”). The
performance period is the period beginning on March 31, 2020 and ending on March
31, 2023 (the “BV Performance Period”). Except as specifically provided below in
this Section 2, no Restricted Stock Units will vest for any reason prior to the
Vesting Date, and in the event of a termination of the Grantee’s employment
prior to the Vesting Date, the Grantee will forfeit to the Company all
Restricted Stock Units that have not yet vested as of the termination date.
Except as provided in Sections 2(d) and 2(e) below, any Restricted Stock Units
that have not vested at the end of the BV Performance Period will be immediately
forfeited.
(b)Retirement.
(i)If the Grantee terminates employment prior to the Vesting Date on account of
the Grantee’s Retirement, the Grantee will not forfeit the Restricted Stock
Units upon Retirement, and the Restricted Stock Units will vest on the Vesting
Date based on the LTI BV Performance through the end of the BV Performance
Period, except as provided in Sections 2(d) and 2(e) below.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service from the Company and its Affiliates, other
than on account of Cause (as defined below), death or Disability (as defined
below), (A) following the Grantee’s attainment of age 65 and completion of five
years of service with the Company or an Affiliate, or (B) following the
Grantee’s attainment of age 55 and completion of 10 years of service with the
Company or an Affiliate.
(iii)For purposes of these Terms and Conditions, “Cause” shall have the meaning
ascribed to the term in the Employment Agreement between the Grantee and the
Company dated February 8, 2017 (the “Employment Agreement”).
(c)Involuntary Termination.
(i)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the period beginning six months after the Grant
Date and ending six months prior to the Vesting Date, then on the Vesting Date
the Grantee will vest in a number of Restricted Stock Units with respect to the
Pro-Rata Target Award (as defined below), based on the LTI BV Performance
through the end of the BV Performance Period. For purposes of these Terms and
Conditions, “Pro-Rata Target Award” shall mean a pro-rated portion of the
Restricted Stock Units, which shall be determined by multiplying the number of
Restricted Stock Units in the Target Award by a fraction, the numerator of which
is the number of months that elapsed during the period beginning on the Grant
Date and ending on the Grantee’s termination date (with a partial month counting
as a whole month for this purpose), and the denominator of which is 36. Except
as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the six-month period following the Grant Date,
the Grantee’s Restricted Stock Units will be forfeited.







--------------------------------------------------------------------------------



(ii)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the six-month period immediately prior to the
Vesting Date, the Grantee’s Restricted Stock Units will vest on the Vesting Date
without proration, based on the LTI BV Performance through the end of the BV
Performance Period.
(iii)For purposes of these Terms and Conditions, the term “Involuntary
Termination” shall mean the Grantee’s separation from service from the Company
and its Affiliates on account of a termination by the Company or an Affiliate
without Cause, other than on account of Retirement, death or Disability,
provided the Grantee signs and does not revoke a release and waiver of claims in
favor of the Company and its Affiliates in a form provided by the Company or an
Affiliate, as applicable. A termination by the Grantee for Good Reason under the
Employment Agreement shall be deemed to be an Involuntary Termination. For
purposes of these Terms and Conditions, “Good Reason” shall have the meaning
assigned to it in the Employment Agreement.
(d)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or an Affiliate prior to the Vesting Date, the Grantee’s
Restricted Stock Units will automatically vest at the Target Award level (or, if
a Change of Control has occurred, at the CoC Performance Level (as described in
Section 4 of Schedule A)) on the date of the Grantee’s death or Disability, as
applicable. If, following the Grantee’s termination of employment due to
Retirement, or due to Involuntary Termination after the six month period
following the Grant Date, the Grantee dies prior to the Vesting Date, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level (or, if a Change of Control has occurred, at the CoC Performance Level) on
the date of the Grantee’s death; provided that if the termination of employment
was due to Involuntary Termination during the period beginning six months after
the Grant Date and ending six months prior to the Vesting Date, the Grantee will
automatically vest at the Pro-Rata Target Award level (or, if a Change of
Control has occurred, the Pro-Rata Target Award will vest at the CoC Performance
Level) on the date of the Grantee’s death. For purposes of these Terms and
Conditions, the term “Disability” shall mean a physical or mental impairment of
sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company or an
Affiliate, as applicable, and that meets the requirements of a disability under
section 409A of the Code, provided that the Grantee completes 30 days of active
service with the Company at any time after the Grant Date and prior to the
Vesting Date. The date of Disability for purposes of these Terms and Conditions
is the date on which the Grantee commences to receive such long-term disability
benefits. In the event that the Grantee is not in active service on the Grant
Date (for example, on account of short-term disability) and the Grantee does not
return to the Company and complete 30 days of active service with the Company
prior to the Vesting Date, the award will be forfeited.
(e)Change of Control.
(i)If a Change of Control occurs prior to the Vesting Date, the Restricted Stock
Units will vest at the CoC Performance Level on the Vesting Date, provided that,
except as set







--------------------------------------------------------------------------------



forth in subsections (ii) and (iv) below, the Grantee remains employed by the
Company or an Affiliate through the Vesting Date.
(ii)If, prior to the Vesting Date, a Change of Control occurs and the Grantee’s
employment is terminated by the Company or an Affiliate without Cause, or the
Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest at the CoC Performance Level as of the Grantee’s
date of termination of employment (or, if later, on the date of the Change of
Control). If the Grantee’s employment terminates on account of an Involuntary
Termination as described in Section 2(c) (other than an Involuntary Termination
within six months following the Grant Date) more than 90 days before the Change
of Control, and a Change of Control subsequently occurs prior to the Vesting
Date, then on the date of the Change of Control, the Grantee will vest in a
Pro-Rata Target Award based on performance at the CoC Performance Level on the
date of the Change of Control; provided that if Section 2(c)(ii) applies, the
Grantee will vest in the Restricted Stock Units at the CoC Performance Level and
no pro-ration will apply.
(iii)If the Grantee’s employment terminates on account of Retirement before a
Change of Control, and a Change of Control subsequently occurs prior to the
Vesting Date, the outstanding Restricted Stock Units will vest on the date of
the Change of Control at the CoC Performance Level. If the Grantee’s employment
terminates on account of Retirement on or after a Change of Control, the
Restricted Stock Units will vest at the CoC Performance Level on the Grantee’s
Retirement date.
(f)Cause. Notwithstanding anything in these Terms and Conditions to the
contrary, in the event the Grantee’s employment is terminated by the Company or
an Affiliate for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(g)Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and 2(e),
in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b), 2(c) or
2(e), no Restricted Stock Units will vest after the Grantee’s employment with
the Company or an Affiliate has terminated for any reason.
3.Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.Dividend Equivalents.
        Dividend equivalents shall accrue with respect to the Grantee’s
Restricted Stock Units and shall be payable after vesting of the underlying
Restricted Stock Units, as described below. Dividend equivalents shall be
credited on the Restricted Stock Units when dividends are declared







--------------------------------------------------------------------------------



on shares of Common Stock from the Grant Date until the payment date for the
Restricted Stock Units. The Company will keep records of dividend equivalents in
a non-interest bearing bookkeeping account for the Grantee. No interest will be
credited to any such account. Accrued dividend equivalents on vested Restricted
Stock Units shall be paid in cash within 90 days after the Vesting Date or, if
earlier, on the payment date for the Restricted Stock Units under Section 5(b).
Any dividend equivalents that accrue with respect to vested Restricted Stock
Units during the period after the Vesting Date and before the date on which the
Restricted Stock Units are paid as described in Section 5 shall be paid in cash
upon the payment date for the applicable dividend on shares of Common Stock. If
and to the extent that the underlying Restricted Stock Units are forfeited, all
related dividend equivalents shall also be forfeited. For the avoidance of
doubt, if the Grantee elects to defer payment of the Restricted Stock Units
under a Company deferred compensation plan, the payment date for accrued
dividend equivalents will be determined based on the terms of the applicable
deferred compensation plan.
5.Conversion of Restricted Stock Units.
(a)Except as otherwise provided in this Section 5, if the Restricted Stock Units
vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the one-year anniversary of the Vesting Date (the one-year anniversary of
the Vesting Date is referred to as the “Distribution Date”).
(b)The vested Restricted Stock Units shall be paid earlier than the Distribution
Date in the following circumstances:
(i)If (A) the Restricted Stock Units vest in accordance with Section 2(d) (the
Grantee’s death or Disability), or (B) the Grantee dies or incurs a Disability
after the Vesting Date but before the Distribution Date, the vested Restricted
Stock Units shall be paid within 90 days after the date of the Grantee’s death
or Disability, as applicable.
(ii)If the Grantee’s employment terminates in accordance with Section 2(e)(ii)
or 2(e)(iii) and a Change of Control subsequently occurs before the Distribution
Date, the vested Restricted Stock Units shall be paid within 90 days after the
date of the Change of Control.
(iii)If the Grantee’s employment terminates in accordance with Section 2(e)(ii)
or 2(e)(iii) upon or after a Change of Control that occurs before the
Distribution Date, the vested Restricted Stock Units shall be paid within 90
days after the Grantee’s separation from service with the Company and its
Affiliates.
(iv)Notwithstanding subsections (ii) and (iii), if the Change of Control is not
a “change in control event” under section 409A of the Code, and if required by
section 409A of the Code, payment will not be made on the dates described in
subsections (ii) and (iii) and, instead, will be made within 90 days after the
Distribution Date. In addition, if required by section 409A of the Code, if the
separation from service described in subsection (iii) does not occur within two
years after a Change of Control that is a “change in control event” under
section 409A of the Code, payment will instead be made within 90 days after the
Distribution Date.







--------------------------------------------------------------------------------



(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to (i) the
limitation of subsection (d) below, (ii) compliance with the six-month delay
described in Section 17 below, if applicable, and (iii) the payment of any
federal, state, local or foreign withholding taxes as described in Section 13
below, and subject to compliance with the Restrictive Covenants (as defined in
Section 7(a) below). The obligation of the Company to distribute shares shall be
subject to the rights of the Company as set forth in the Plan and to all
applicable laws, rules, regulations, and such approvals by governmental agencies
as may be deemed appropriate by the Committee, including as set forth in Section
15 below.
(d)For the avoidance of doubt, the Grantee will forfeit all Restricted Stock
Units if the Grantee’s employment is terminated for Cause prior to the
Distribution Date or other applicable payment date under this Section 5.
(e)Notwithstanding the foregoing, if the Grantee elects to defer payment of the
Restricted Stock Units under the Company’s applicable deferred compensation
plan, payment shall be made in the form and at the time specified under such
plan.
6.Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for which the Restricted Stock
Units may vest, the share price or class of Common Stock for purposes of the BV
Performance Goals, in each case, as appropriate to reflect the effect of such
event or change in the Company’s capital structure in such a way as to preserve
the value of the Restricted Stock Units. Any adjustment that occurs under the
terms of this Section 6 or the Plan will not change the timing or form of
payment with respect to any Restricted Stock Units except in accordance with
section 409A of the Code.
7.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that in consideration for the grant of
the Restricted Stock Units, the Grantee remains subject to the non-competition,
non-solicitation, confidentiality, inventions assignment, and non-disparagement
provisions to the extent described in (including incorporated by reference into)
Section 14 of the Employment Agreement, the Restrictive Covenants Agreement
dated February 8, 2017 between the Grantee and the Company, the Company’s Code
of Conduct (as defined in the Employment Agreement), and any other written
agreements between the Company and the Grantee (collectively, the “Restrictive
Covenants”).







--------------------------------------------------------------------------------



(b)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the Restrictive Covenants or the Grantee’s employment is terminated by
the Company or an Affiliate for Cause, including a determination by the
Committee that the Grantee has engaged in any activity, at any time, that would
be grounds for termination of the Grantee’s employment for Cause:
(i)The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Restricted Stock Units (without regard to whether the Restricted
Stock Units have vested, except as to the vested shares where forfeiture of
vested shares is expressly prohibited by law), and the outstanding Restricted
Stock Units shall immediately terminate, and
(ii)The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the Fair Market Value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this subsection (b)(ii) within (x)
180 days after the Committee’s discovery of the Grantee’s breach of any of the
Restrictive Covenants or (y) within 180 days after the later of (A) the
Grantee’s termination of employment by the Company or an Affiliate for Cause, or
(B) the Committee’s discovery of circumstances that, if known to the Committee,
would have been grounds for termination for Cause; provided, however, that this
right of recoupment shall not limit the Board’s recoupment authority under any
applicable clawback or recoupment policy of the Board.
8.No Stockholder Rights.
The Grantee has no voting rights and no other ownership rights and privileges of
a stockholder with respect to the shares of Common Stock subject to the
Restricted Stock Units, except as otherwise provided in Section 4.  
9.Retention Rights.
Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.
10.Cancellation or Amendment.
This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
11.Notice.
Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1500 Market
Street, Philadelphia, Pennsylvania 19102, and any notice to the Grantee shall be
addressed to such







--------------------------------------------------------------------------------



Grantee at the current address shown on the payroll system of the Company or an
Affiliate thereof, or to such other address as the Grantee may designate to the
Company in writing. Any notice provided for hereunder shall be delivered by
hand, sent by telecopy or electronic mail, or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage and
registry fee prepaid in the United States mail, or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of
these Terms and Conditions, the Grantee hereby consents to the delivery of
information (including without limitation, information required to be delivered
to the Grantee pursuant to the applicable securities laws) regarding the
Company, the Plan, and the Restricted Stock Units via the Company’s electronic
mail system or other electronic delivery system.
12.Incorporation of Plan by Reference.
These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to the Grantee upon request. Additional copies may be obtained from
the Corporate Secretary of the Company, 1500 Market Street, Philadelphia,
Pennsylvania 19102.
13.Income Taxes; Withholding Taxes.
The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units. Without limiting the
foregoing, upon payment of the Restricted Stock Units, the Company may withhold
shares subject to the vested Restricted Stock Units to cover any of the
applicable withholding for related FICA tax and income tax liabilities.
14.Governing Law.
The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.







--------------------------------------------------------------------------------



15.Grant Subject to Applicable Laws and Company Policies.
These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.
16.Assignment.
These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
17.Section 409A.
This award of Restricted Stock Units is intended to be exempt from or comply
with the applicable requirements of section 409A of the Code and shall be
administered in accordance with section 409A of the Code. Notwithstanding
anything in these Terms and Conditions to the contrary, if the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and the
Restricted Stock Units become vested and settled upon the Grantee’s termination
of employment, payment with respect to the Restricted Stock Units shall be
delayed for a period of six months after the Grantee’s termination of employment
if the Grantee is a “specified employee” as defined under section 409A of the
Code (as determined by the Committee) and if required pursuant to section 409A
of the Code. If payment is delayed, the shares of Common Stock of the Company
shall be distributed within 30 days of the date that is the six-month
anniversary of the Grantee’s termination of employment. If the Grantee dies
during the six-month delay, the shares shall be distributed in accordance with
the Grantee’s will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, payments made with respect
to this award of Restricted Stock Units may only be made in a manner and upon an
event permitted by section 409A of the Code, and all payments to be made upon a
termination of employment hereunder may only be made upon a “separation from
service” as defined under section 409A of the Code. To the extent that any
provision of these Terms and Conditions would cause a conflict with the
requirements of section 409A of the







--------------------------------------------------------------------------------



Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall the Grantee, directly or indirectly, designate the calendar year of
payment. If the Restricted Stock Units constitute “deferred compensation” under
section 409A of the Code and payment is subject to the execution of a release of
claims in favor of the Company and its Affiliates, and if payment with respect
to the Restricted Stock Units that is subject to the execution of the release
could be made in more than one taxable year, payment shall be made in the later
taxable year.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.
RADIAN GROUP INC.
By:
/s/ ANITA SCOTT
Name:Anita ScottTitle:
VP, Chief Human Resources Officer



By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he or she has read the Award Summary delivered in
connection with this grant of Restricted Stock Units and these Terms and
Conditions and understands the terms and conditions of them, (c) accepts the
award of the Restricted Stock Units described in these Terms and Conditions, (d)
agrees to be bound by the terms of the Plan and these Terms and Conditions, and
(e) agrees that all decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.












--------------------------------------------------------------------------------



Schedule A
BV Performance Goals
1.Calculation of LTI Book Value per Share. Except as set forth in Section 4
below, vesting of the Restricted Stock Units will be based on the Company’s
cumulative growth in LTI Book Value per Share (as defined below) over the BV
Performance Period beginning on March 31, 2020 and ending on March 31, 2023 as
compared to the following reference points:
Cumulative Growth in LTI Book Value per Share (1)
  
 Payout Percentage(1)
(Percentage of Target Award)
>40%
  200%25%  100%
<10%(2)
  0%

 
(1) If the Company’s cumulative growth in LTI Book Value per Share falls between
two referenced percentages, the payout percentage will be interpolated.
Cumulative growth in LTI Book Value per Share will be calculated by dividing the
LTI Book Value per Share on the last day of the BV Performance Period (or the
projected LTI Book Value per Share in the case of a Change of Control, as
described below), by the LTI Book Value per Share on the first day of the BV
Performance Period, expressed as a percentage, minus 100%.


(2) The LTI Book Value per Share on the first day of the BV Performance Period
(March 31, 2020) was $20.14. If the Company’s cumulative growth in LTI Book
Value per Share is less than 10%, the payout percentage will be zero.


The Company’s “LTI Book Value per Share” is defined as: (i) Book Value adjusted
to exclude (A) Accumulated Other Comprehensive Income and (B) the impact, if
any, during the BV Performance Period (or through the end of the fiscal quarter
immediately preceding the fiscal quarter in which the Change of Control occurs,
if applicable) from declared dividends on common shares, divided by (ii) basic
shares of Common Stock of the Company outstanding as of the applicable
measurement date. The LTI Book Value per Share shall be derived from the
Company’s financial statements, prepared in accordance with GAAP, and the
adjustments described above.


2.General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units that does not vest as of the end of the BV Performance
Period shall be forfeited as of the end of the BV Performance Period.


3.Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions exceed 200% of the Target Award.


4.Change of Control Vesting. If a Change of Control occurs prior to the end of
the BV Performance Period, the Committee will calculate the “CoC Performance
Level,” based on the Company’s projected LTI Book Value per Share through the
end of the BV Performance Period,



--------------------------------------------------------------------------------



projected as of the end of the fiscal quarter immediately preceding the fiscal
quarter in which the Change of Control occurs, as determined in the sole
discretion of the Committee. If a Change of Control occurs after the end of the
BV Performance Period and before the Vesting Date, the CoC Performance Level
will be calculated based on attainment of the BV Performance Goals through the
end of the BV Performance Period. Any Restricted Stock Units that do not vest at
the CoC Performance Level shall be forfeited as of the date of the Change of
Control.





